98 N.J. Super. 166 (1967)
236 A.2d 408
PIETER VELKERS, JR., AND PIETER VELKERS, SR., PLAINTIFFS-RESPONDENTS,
v.
GLENS FALLS INSURANCE COMPANY, DEFENDANT-RESPONDENT AND CROSS-APPELLANT, AND GENERAL ACCIDENT FIRE & LIFE ASSURANCE CORP., LTD., ET AL., DEFENDANTS-RESPONDENTS, AND INDEMNITY INSURANCE COMPANY OF NORTH AMERICA, DEFENDANT-APPELLANT AND CROSS-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued November 27, 1967.
Decided December 11, 1967.
Before Judges SULLIVAN, FOLEY and LEONARD.
Mr. Mark D. Larner for respondent, Glens Falls Insurance Company (Messrs. Budd, Larner, Kent & Gross, attorneys).
Mr. John J. Gaffey for respondent, General Accident Fire & Life Assurance Corp., Ltd. (Messrs. Gaffey, Webb & McDermott, attorneys).
Mr. Robert J.C. McCoid for appellant (Messrs. Schneider & Morgan, attorneys).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed in the opinion of Judge Mintz, reported at 93 N.J. Super. 501 (Ch. Div. 1967).